DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 6/10/2021 is considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, 14, 16, and 19 of U.S. Patent No. 10474416 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-20 are anticipated by claims 1, 8, 9, 10, 14, 16, and 19 of U.S. Patent No. 10474416 B1.
	
Claim 1 of application 17303903
U.S. Patent No. 10474416
A method, comprising: storing, by a first device, user interface data associated with one or more applications hosted by the first device, wherein the user interface data includes at least one of: one or more views associated with the one or more applications, an arrangement of one or more user interface elements associated with the one or more views, or information identifying relationships among the one or more views;
Claim 1: A method, comprising: storing, at a server device, information related to a plurality of user interface elements associated with an application, wherein the information related to the plurality of user interface elements includes relationships among a plurality of views associated with the application
determining, by the first device and based on user data, a particular view, of the one or more views, of a particular application, of the one or more applications, wherein the user data is mapped to the particular view of the particular application based on the user interface data;
Claim 1: tracking, at the server device, information indicating a sequence of one or more interactions with the application at a first device; determining, at the server device, a current view of the application at the first device based on the information indicating the sequence of one or more interactions with the application at the first device, wherein the current view of the application at the first device is determined based on the information indicating the sequence of one or more interactions with the application at the first device and the relationships among the plurality of views associated with the application;
transmitting, to a second device, information associated with the particular view;
Claim 1: transmitting, by the server device, information identifying a subset of the plurality of user interface elements that correspond to the current view of the application at the first device to a second device…
determining, by the first device and based on monitoring communication between the second device and a third device, that a context of the communication is associated with a particular user interface element of the one or more user interface elements of the particular view;
Claim 1: determining, by the server device, a current focus within the current view of the application at the first device by: monitoring communications between the first device and the second device; and determining that a context of the communications relates to at least one user interface element, of the subset of the plurality of user interface elements, that corresponds to the current focus;
and performing, by the first device and based on the context of the communication, one or more actions related to the particular user interface element.
Claim 1: and transmitting, by the server device, information indicating the current focus within the current view of the application to the second device, wherein the information indicating the current focus places a visual emphasis on the at least one user interface element that corresponds to the current focus in the current view reconstructed at the second device.


Claim 2 of application 17303903
U.S. Patent No. 10474416
transmitting information identifying a subset of the one or more user interface elements associated with the particular view; and causing, based on the information identifying the subset of the one or more user interface elements associated with the particular view, an anonymized version of the particular view to be reconstructed, wherein the anonymized version of the particular view does not provide user- specific data
Claim 1: wherein the information identifying the subset of the plurality of user interface elements is transmitted to permit the second device to reconstruct an anonymized version of the current view of the application at the first device based on the information identifying the subset of the plurality of user interface elements that correspond to the current view; Claim 14: identify, within the current view of the application at the first device, private data associated with the user of the first device, wherein the information transmitted to the second device indicates the current view of the application at the first device in a manner that anonymizes the private data associated with the user of the first device.


Claim 3 of application 17303903
U.S. Patent No. 10474416
transmitting information identifying a subset of the one or more user interface elements associated with the particular view; and causing, based on the information identifying the subset of the one or more user interface elements associated with the particular view, an anonymized version of the particular view to be reconstructed, wherein private data associated with a user is anonymized in the anonymized version of the particular view.
Claim 1: wherein the information identifying the subset of the plurality of user interface elements is transmitted to permit the second device to reconstruct an anonymized version of the current view of the application at the first device based on the information identifying the subset of the plurality of user interface elements that correspond to the current view; Claim 14: identify, within the current view of the application at the first device, private data associated with the user of the first device, wherein the information transmitted to the second device indicates the current view of the application at the first device in a manner that anonymizes the private data associated with the user of the first device.


Claim 4 of application 17303903
U.S. Patent No. 10474416
wherein the one or more actions related to the particular user interface element include transmitting instructions for performing one or more actions configured to emphasize the particular user interface element.
Claim 1: and transmitting, by the server device, information indicating the current focus within the current view of the application to the second device, wherein the information indicating the current focus places a visual emphasis on the at least one user interface element that corresponds to the current focus in the current view reconstructed at the second device.


Claim 5 of application 17303903
U.S. Patent No. 10474416
wherein determining that the context of the communication is associated with the particular user interface element of the one or more user interface elements of the particular view comprises: performing natural language processing on the communication; and determining, based on the natural language processing, that the context of the communication relates to the particular user interface element.
Claim 1: determining, by the server device, a current focus within the current view of the application at the first device by: monitoring communications between the first device and the second device; and determining that a context of the communications relates to at least one user interface element, of the subset of the plurality of user interface elements, that corresponds to the current focus; Claim 8: monitor a communication channel between the first device and the second device; identify one or more words or phrases contained in text or voice data exchanged over the communication channel; and determine the area in which the user is interacting with the application at the first device based on the one or more words or phrases.


Claim 6 of application 17303903
U.S. Patent No. 10474416
wherein the user data includes at least one of: a user identifier, a user token, or a digital fingerprint
Claim 1: information indicating a sequence of one or more interactions with the application at a first device; Claim 9: associate the sequence of one or more interactions with a digital fingerprint


Claim 7 of application 17303903
U.S. Patent No. 10474416
wherein the communication comprises at least one of: voice communication, or text communication.
Claim 1: monitoring communications between the first device and the second device; Claim 8: monitor a communication channel between the first device and the second device; identify one or more words or phrases contained in text or voice data exchanged over the communication channel


Claim 8 of application 17303903
U.S. Patent No. 10474416
A first device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to:
Claim 8: A server device, comprising: one or more memories; and one or more processors operatively coupled to the one or more memories and configured to:
store user interface data associated with one or more applications hosted by the first device, wherein the user interface data includes at least one of: one or more views associated with the one or more applications, an arrangement of one or more user interface elements associated with the one or more views, or information identifying relationships among the one or more views;
Claim 8: host an application comprising a plurality of views, wherein each of the plurality of views includes one or more user interface elements; Claim 1: storing, at a server device, information related to a plurality of user interface elements associated with an application, wherein the information related to the plurality of user interface elements includes relationships among a plurality of views associated with the application
determine, based on user data, a particular view, of the one or more views, of a particular application, of the one or more applications, wherein the user data is mapped to the particular view of the particular application based on the user interface data;
Claim 8: track a sequence of one or more interactions with the application at a first device, wherein the sequence of one or more interactions represents an order in which a user of the first device navigated between the plurality of views; Claim 1: tracking, at the server device, information indicating a sequence of one or more interactions with the application at a first device; determining, at the server device, a current view of the application at the first device based on the information indicating the sequence of one or more interactions with the application at the first device, wherein the current view of the application at the first device is determined based on the information indicating the sequence of one or more interactions with the application at the first device and the relationships among the plurality of views associated with the application;
transmit, to a second device, information associated with the particular view;
Claim 8: transmit, to the second device, information related to the sequence of one or more interactions associated with the screen sharing session and the area in which the user is interacting with the application at the first device to permit the second device to reconstruct the current view of the application at the first device based on stored information related to the plurality of views associated with the application; Claim 1: transmitting, by the server device, information identifying a subset of the plurality of user interface elements that correspond to the current view of the application at the first device to a second device…
determine, based on monitoring communication between the second device and a third device, that a context of the communication is associated with a particular user interface element of the one or more user interface elements of the particular view;
Claim 8 : monitor a communication channel between the first device and the second device; identify one or more words or phrases contained in text or voice data exchanged over the communication channel; and determine the area in which the user is interacting with the application at the first device based on the one or more words or phrases; Claim 1: determining, by the server device, a current focus within the current view of the application at the first device by: monitoring communications between the first device and the second device; and determining that a context of the communications relates to at least one user interface element, of the subset of the plurality of user interface elements, that corresponds to the current focus;
and perform, based on the context of the communication, one or more actions related to the particular user interface element.
Claim 10: wherein the information transmitted to the second device causes the second device to visually emphasize the area in which the user is interacting with the application at the first device; Claim 1: and transmitting, by the server device, information indicating the current focus within the current view of the application to the second device, wherein the information indicating the current focus places a visual emphasis on the at least one user interface element that corresponds to the current focus in the current view reconstructed at the second device.


Claim 9 of application 17303903
U.S. Patent No. 10474416
wherein the one or more processors are further configured to: transmit information identifying a subset of the one or more user interface elements associated with the particular view; and cause, based on the information identifying the subset of the one or more user interface elements associated with the particular view, an anonymized version of the particular view to be reconstructed, wherein the anonymized version of the particular view does not provide user- specific data
Claim 14: identify, within the current view of the application at the first device, private data associated with the user of the first device, wherein the information transmitted to the second device indicates the current view of the application at the first device in a manner that anonymizes the private data associated with the user of the first device.


Claim 10 of application 17303903
U.S. Patent No. 10474416
wherein the one or more processors are further configured to: transmit information identifying a subset of the one or more user interface elements associated with the particular view; and cause, based on the information identifying the subset of the one or more user interface elements associated with the particular view, an anonymized version of the particular view to be reconstructed, wherein private data associated with a user is anonymized in the anonymized version of the particular view.
Claim 14: identify, within the current view of the application at the first device, private data associated with the user of the first device, wherein the information transmitted to the second device indicates the current view of the application at the first device in a manner that anonymizes the private data associated with the user of the first device.


Claim 11 of application 17303903
U.S. Patent No. 10474416
wherein the one or more actions related to the particular user interface element include transmitting instructions for performing one or more actions configured to emphasize the particular user interface element.
Claim 10: wherein the information transmitted to the second device causes the second device to visually emphasize the area in which the user is interacting with the application at the first device; Claim 1: and transmitting, by the server device, information indicating the current focus within the current view of the application to the second device, wherein the information indicating the current focus places a visual emphasis on the at least one user interface element that corresponds to the current focus in the current view reconstructed at the second device


Claim 12 of application 17303903
U.S. Patent No. 10474416
wherein the one or more processors, to determine that the context of the communication is associated with the particular user interface element of the one or more user interface elements of the particular view, are configured to: perform natural language processing on the communication; and determine, based on the natural language processing, that the context of the communication relates to the particular user interface element.
Claim 8: monitor a communication channel between the first device and the second device; identify one or more words or phrases contained in text or voice data exchanged over the communication channel; and determine the area in which the user is interacting with the application at the first device based on the one or more words or phrases.


Claim 13 of application 17303903
U.S. Patent No. 10474416
wherein the user data includes at least one of: a user identifier, a user token, or a digital fingerprint.
Claim 9: associate the sequence of one or more interactions with a digital fingerprint


Claim 14 of application 17303903
U.S. Patent No. 10474416
wherein the communication comprises at least one of: voice communication, or text communication.
Claim 8: monitor a communication channel between the first device and the second device; identify one or more words or phrases contained in text or voice data exchanged over the communication channel


Claim 15 of application 17303903
U.S. Patent No. 10474416
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first device, cause the first device to:
Claim 16: A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a server device, cause the one or more processors to
store user interface data associated with one or more applications hosted by the first device, wherein the user interface data includes at least one of: one or more views associated with the one or more applications, an arrangement of one or more user interface elements associated with the one or more views, or information identifying relationships among the one or more views;
Claim 1: storing, at a server device, information related to a plurality of user interface elements associated with an application, wherein the information related to the plurality of user interface elements includes relationships among a plurality of views associated with the application
determine, based on user data, a particular view, of the one or more views, of a particular application, of the one or more applications, wherein the user data is mapped to the particular view of the particular application based on the user interface data;
Claim 16: receive information identifying a user of a first device participating in a screen sharing session with a second device; associate the information identifying the user of the first device with information indicating a sequence of one or more interactions with an application at the first device; determine one or more user interface elements that correspond to a current view of the application at the first device based on the sequence of one or more interactions with the application at the first device; Claim 1: tracking, at the server device, information indicating a sequence of one or more interactions with the application at a first device; determining, at the server device, a current view of the application at the first device based on the information indicating the sequence of one or more interactions with the application at the first device, wherein the current view of the application at the first device is determined based on the information indicating the sequence of one or more interactions with the application at the first device and the relationships among the plurality of views associated with the application;
transmit, to a second device, information associated with the particular view;
Claim 16: transmit, to the second device, information identifying the one or more user interface elements that correspond to the current view of the application at the first device; Claim 1: transmitting, by the server device, information identifying a subset of the plurality of user interface elements that correspond to the current view of the application at the first device to a second device
determine, based on monitoring communication between the second device and a third device, that a context of the communication is associated with a particular user interface element of the one or more user interface elements of the particular view;
Claim 16: monitor a communication channel between the first device and the second device; determine an area in which the user is interacting with the application at the first device based on one or more words or phrases exchanged via the communication channel; Claim 1: determining, by the server device, a current focus within the current view of the application at the first device by: monitoring communications between the first device and the second device; and determining that a context of the communications relates to at least one user interface element, of the subset of the plurality of user interface elements, that corresponds to the current focus;
and perform, based on the context of the communication, one or more actions related to the particular user interface element
Claim 16: transmit, to the second device, information identifying the area in which the user is interacting with the application at the first device; Claim 1: and transmitting, by the server device, information indicating the current focus within the current view of the application to the second device, wherein the information indicating the current focus places a visual emphasis on the at least one user interface element that corresponds to the current focus in the current view reconstructed at the second device.


Claim 16 of application 17303903
U.S. Patent No. 10474416
wherein the one or more instructions further cause the device to: transmit information identifying a subset of the one or more user interface elements associated with the particular view; and cause, based on the information identifying the subset of the one or more user interface elements associated with the particular view, an anonymized version of the particular view to be reconstructed, wherein the anonymized version of the particular view does not provide user- specific data.
Claim 16: transmit, to the second device, information identifying the one or more user interface elements that correspond to the current view of the application at the first device to permit the second device to reconstruct the current view of the application at the first device based on the information identifying the one or more user interface elements that correspond to the current view of the application at the first device and stored information related to a plurality of views associated with the application; Claim 19: wherein the information transmitted to the second device anonymizes data that relates to the user of the first device


Claim 17 of application 17303903
U.S. Patent No. 10474416
wherein the one or more instructions further cause the device to: transmit information identifying a subset of the one or more user interface elements associated with the particular view; and cause, based on the information identifying the subset of the one or more user interface elements associated with the particular view, an anonymized version of the particular view to be reconstructed, wherein private data associated with a user is anonymized in the anonymized version of the particular view.
Claim 16: transmit, to the second device, information identifying the one or more user interface elements that correspond to the current view of the application at the first device to permit the second device to reconstruct the current view of the application at the first device based on the information identifying the one or more user interface elements that correspond to the current view of the application at the first device and stored information related to a plurality of views associated with the application; Claim 19: wherein the information transmitted to the second device anonymizes data that relates to the user of the first device


Claim 18 of application 17303903
U.S. Patent No. 10474416
wherein the one or more instructions further cause the device to transmit instructions for performing one or more actions configured to emphasize the particular user interface element.
Claim 16: transmit, to the second device, information identifying the area in which the user is interacting with the application at the first device; Claim 1: and transmitting, by the server device, information indicating the current focus within the current view of the application to the second device, wherein the information indicating the current focus places a visual emphasis on the at least one user interface element that corresponds to the current focus in the current view reconstructed at the second device.


Claim 19 of application 17303903
U.S. Patent No. 10474416
wherein the one or more instructions, that cause the device to determine that the context of the communication is associated with the particular user interface element of the one or more user interface elements of the particular view, cause the device to: perform natural language processing on the communication; and determine, based on the natural language processing, that the context of the communication relates to the particular user interface element.
Claim 16: monitor a communication channel between the first device and the second device; determine an area in which the user is interacting with the application at the first device based on one or more words or phrases exchanged via the communication channel; and transmit, to the second device, information identifying the area in which the user is interacting with the application at the first device.


Claim 20 of application 17303903
U.S. Patent No. 10474416
wherein the user data includes at least one of: a user identifier, a user token, or a digital fingerprint.
Claim 16: associate the information identifying the user of the first device with information indicating a sequence of one or more interactions with an application at the first device; Claim 9: associate the sequence of one or more interactions with a digital fingerprint



Claims Not Rejected Over the Prior Art
5.	Prior art rejections have not been provided for claims 1-20 as these claims contain subject matter not discloses by the prior art of record. However, the claims stand rejected over Double Patenting which must be overcome before the claims can be designated as allowable.
	The prior art of record fails to disclose determining, by the first device and based on user data, a particular view, of the one or more views, of a particular application, of the one or more applications, wherein the user data is mapped to the particular view of the particular application based on the user interface data; transmitting, to a second device, information associated with the particular view; determining, by the first device and based on monitoring communication between the second device and a third device, that a context of the communication is associated with a particular user interface element of the one or more user interface elements of the particular view; and performing, by the first device and based on the context of the communication, one or more actions related to the particular user interface element, as recited in claim 1 and similarly recited in claims 8 and 15, in combination with the other elements recited.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173